Citation Nr: 1619312	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine (low back disorder).
 
 2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which-in pertinent part, denied service connection for head trauma and the low back disorder.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims file.

In an October 2014 decision, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a November 2015 Memorandum Decision, Court reversed the October 2014 Board decision, and remanded the case to the Board for action consistent with the Court's decision.  (11/20/2015 VBMS entry-CAVC Decision).


FINDING OF FACT

The weight of the evidence is against a finding that wilful misconduct was involved with respect to the Veteran's in-service fall and resulting injuries.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.301(b), (c)(2), (d), 3.303, 3.310 (2015).

The criteria for entitlement to service connection head trauma residuals are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R.  §§ 3.102, 3.159, 3.301(b), (c)(2), (d), 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact that the Board's decision below is entirely favorable to the Veteran, discussion of the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would not serve any useful purpose.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A.  § 5107; see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110. Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d). 

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992). 

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

The simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  The service treatment records (STRs) that document the Veteran's November 1972 fall note that he reported drinking two quarts of vodka.

Background

In a May 2011 Administrative Decision, the RO determined that the Veteran's fall from a two-story building in November 1972 was due to the Veteran's own willful misconduct and any injuries sustained as a result were not entitled to medical treatment.  The RO noted that the service treatment records (STRs) showed that the Veteran drank two quarts of vodka and fell off of a two-story building in November 1972.  It was observed that the Veteran smelled of alcohol, but he was alert and responsive.  He complained of abdominal pain and tenderness.  The diagnosis was a ruptured spleen.  The RO determined that the injuries, as a result of the fall from the two-story building, were due to the Veteran's own willful misconduct. 

The Veteran's STRs are otherwise unremarkable for any complaints, treatment, or diagnoses related to a low back disorder or head trauma.  Further, the Veteran did not contend that his low back disorder or head trauma was caused by any other in-service event, injury, or disease. 

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file, including the STRs that documented the Veteran's injury. The examiner opined that the Veteran's low back disorder and head trauma were at least as likely as not caused by the trauma sustained when he fell from a two-story building during active duty, as noted in the military emergency room note from November 1972.  This opinion provides probative evidence in favor of a nexus between the Veteran's claimed disabilities and his in-service fall. 

In October 2009, he had a VA evaluation for a traumatic brain injury (TBI).  The examiner noted, "[h]e reports that he sustained a head injury, which was caused by a fall from a 2 story building in Okinawa, Japan while intoxicated and in a fight with another marine."  The Veteran stated that he did not remember the injury and lost consciousness for a period between greater than 30 minutes but was less than 24 hours.  The examiner stated that with as many unresolved factors affecting the Veteran, it was not possible to answer the question as to whether he had a TBI based upon a screening examination without resorting to mere speculation.  He explained that the Veteran's lack of motivation throughout the entirety of this evaluation greatly reduced the possibility that any new information would be gained from referring him for a complete battery of neuropsychological tests.  The examiner stated that the Veteran's difficulties appeared to be primarily emotional and possibly characterological in nature.  The examiner reported that the Veteran admitted to being intoxicated at the time of his injury. 

The Board found in the October 2014 decision that two quarts of vodka was an excessive amount of alcohol which resulted in the Veteran's intoxication and led him that to climb onto the roof and then fall from a two-story building, which resulted in the claimed disabilities.  Thus, the Board found that the Veteran's injuries were due to his own willful misconduct and denied the appeal.  (10/06/2014 VBMS entry-BVA Decision).
Discussion

In its Memorandum Decision, the Court noted that the sole basis for the Board's finding of willful misconduct on the Veteran's part was his intoxication.  As such, the Court noted, even accepting arguendo the Board's finding that intoxication alone constituted willful misconduct, whether the Veteran's intoxication led him to climb up on the roof was irrelevant, because climbing up on the roof was not the activity the Board found constituted willful misconduct.  (11/20/2015 VBMS entry- CAVC Decision, pp. 3-4).

The Court went on to observe that the critical factor for determination was whether the found willful misconduct, the Veteran's intoxication, was in fact the proximate cause of the Veteran's injuries.  Citing 38 C.F.R. § 3.1(n)(3).  The Court held that the record was silent for any evidence that the Veteran's intoxication caused him to fall from the roof and not some other cause, such as the Veteran's assertion that another soldier pushed him.  As a result, the Court held that the evidence that intoxication caused the Veteran's fall was no more than equal to the evidence that intoxication did not cause the fall.  Id.

The Court did not remand the case to the Board for further review.  Instead, the Court reversed the Board's October 2014 decision and remanded the case to the Board with instructions to grant the Veteran's claims.  Hence, the Board complies with the Court's decision in the Order below.

ORDER

Entitlement to service connection for a low back disorder is granted.
 
Entitlement to service connection for head trauma is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


